            Case 3:20-cv-05671-JD Document 157-6 Filed 07/21/21 Page 1 of 2




 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
 8   Timothy G. Cameron (pro hac vice)
     tcameron@cravath.com
 9   Yonatan Even (pro hac vice)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   Justin C. Clarke (pro hac vice)
     jcclarke@cravath.com
12   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15   Facsimile: (212) 474-3700
16   Attorneys for Plaintiff Epic Games, Inc.
17
                           UNITED STATES DISTRICT COURT
18                       NORTHERN DISTRICT OF CALIFORNIA
19                            SAN FRANCISCO DIVISION
20                                                Case No. 3:20-CV-05671-JD
     EPIC GAMES, INC.,
21                                                CERTIFICATE OF SERVICE
                                     Plaintiff,
22
                         v.
23
24   GOOGLE LLC et al.,
25                               Defendants.
26
27
28

                                      CERTIFICATE OF SERVICE
                                      Case No.: 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 157-6 Filed 07/21/21 Page 2 of 2




 1         I declare that I am a Senior Attorney with the law firm of Cravath, Swaine &
 2   Moore LLP, located at Worldwide Plaza, 825 Eighth Avenue, New York, New York. I
 3   am Counsel of Record for Epic Games, Inc (“Epic”).
 4         I declare that on July 21, 2021, I caused to be served via electronic transmission
 5   Epic’s Administrative Motion to Seal Portions of its First Amended Complaint and the
 6   Declaration of M. Brent Byars submitted therewith to Defendants Google LLC, Google
 7   Ireland Limited, Google Commerce Limited, Google Asia Pacific Pte. Limited, and
 8   Google Payment Corp. (collectively, “Google”).
 9         I hereby certify that I am a member of the State Bar of New York, admitted pro
10   hac vice to practice before the United States District Court for the Northern District of
11   California for this case. I certify under penalty of perjury under the laws of the United
12   States of America that the foregoing information contained in the Certificate of Service
13   is true and correct.
14
      DATED: July 21, 2021
15                                                /s/ M. Brent Byars
                                                  M. Brent Byars
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       CERTIFICATE OF SERVICE
                                       Case No.: 3:20-CV-05671-JD
                                                   1
